Citation Nr: 0732702	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO. 04-16 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The veteran had active service from August 1987 until 
November 1987 and from March 1990 until April 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 


FINDING OF FACT

The veteran has a current diagnosis of PTSD related to an in-
service stressor that is supported by credible evidence. 


CONCLUSION OF LAW

PTSD was incurred in active military service. 38 U.S.C.A. 
§§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
In view of the favorable decision in this claim, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of service connection. Additionally, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award. Therefore, the 
Board finds that the veteran has not been prejudiced in the 
Board's favorable adjudication of his appeal. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. See 38 
C.F.R. § 3.304(f).

The veteran's service medical records do not indicate that 
the veteran was ever treated for an acquired psychiatric 
disorder, including PTSD, during service. 

VA outpatient treatment records indicate that the veteran 
received psychotherapy for numerous years following his 
discharge from service, with records dating back to December 
2002. At that time, a VA psychiatry note shows that the 
veteran complained of depression, anger, hallucinations, 
nightmares and insomnia. A September 2003 VA outpatient 
treatment record indicates that the veteran's identified 
psychiatric problems include him being depressed, isolated,  
and irritable, as well as his having nightmares regarding his 
war experiences and a chronic desire to die in his sleep. The 
veteran was diagnosed with major depressive disorder. 

A March 2004 letter from the veteran's therapist, P.L., Ph. 
D., indicates that he has received treatment for 
subdiagnostic PTSD since October 2003. The veteran reported 
stressors of witnessing numerous dead bodies, vehicles blown 
up by land mines, and witnessing a friend lose his leg after 
stepping on a land mine. The veteran also reported that he 
had to assist in the removal of dead and wounded Iraqis. A 
May 2004 VA outpatient treatment record reported a diagnosis 
of PTSD.

A VA examination was provided to the veteran in April 2006. 
The veteran reported the same stressors noted in the October 
2003 letter from P.L., Ph. D. to his examiner, and added the 
stressor of having witnessed the death of a soldier. The 
examiner found that the veteran only had very mild, if any, 
limitation of social or occupational functioning due to PTSD, 
though the veteran displayed typical PTSD symptoms. The 
examiner determined that the veteran's primary mental problem 
was his mood disorder, which was a separate problem from 
PTSD.

As the veteran has a current diagnosis of PTSD, the remaining 
question is whether there is an in-service stressor; if there 
is evidence of combat service or corroborating evidence that 
his claimed stressors occurred. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The veteran has not alleged that his stressors were incurred 
in combat, and there is no evidence of record of combat 
service. The veteran's military occupational specialty was 
that of a MANPADS (man portable air defense) and PMS 
(pedestal mounted stinger) crew member. In his March 2001 
Appeal to the Board of Veterans' Appeals (VA Form 9), the 
veteran reported that he was not in combat, but that he did 
provide support for a unit on the front line. 

The Board finds that the veteran did not engage in combat 
with the enemy; therefore; credible supporting evidence that 
the alleged stressors actually occurred is necessary for 
service connection. The veteran has reported stressors 
including witnessing friend lose his leg due to a land mine.  

A June 2005 search by the Center for Unit Records Research 
(CURR) found that the soldier identified by the veteran was 
wounded in action after stepping on a mine or unexploded 
ordnance, but was unable to verify if the veteran actually 
witnessed the incident in question.  Although both the 
veteran and the injured soldier supported the 24th Infantry 
Division, the veteran was part of Battery A, which supported 
the 1st Brigade, while the injured soldier was part of the 
Headquarters, Headquarters Battery, which supported the 
Aviation Brigade.  

A statement from one of the veteran's fellow soldiers, 
S.M.G., was received by VA in February 2006.  S.M.G. related 
that he served with the veteran and that he and the veteran 
witnessed the land mine injury in question.  This buddy 
statement supports his contention that he witnessed the land 
mine incident in question. 

Although some of the veteran's other claimed stressors have 
not been verified, the Board finds that the land mine 
stressor is corroborated.  The Board also notes that the 
veteran's diagnosed PTSD was, at least, in part based on his 
stressor of witnessing the land mine injury sustained by a 
private.  Given that the veteran has a current diagnosis of 
PTSD, which is related to his service in the Gulf War, and 
having carefully considered the appellant's contentions in 
light of the evidence of the record and the applicable law, 
the Board finds that the weight of such evidence is at an 
approximate balance and the claim will be granted on this 
basis. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).  Therefore, service connection 
is warranted for PTSD. 


ORDER

Service connection for PTSD is granted.

____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


